The record in this cause having been considered by this Court on the rehearing granted, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the Court do adhere to the opinion filed and the judgment entered herein on the 7th day of December, 1931, and that the decree *Page 440 
of the Circuit Court in this cause be and the same is hereby affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS AND BROWN, J.J., concur.
TERRELL AND DAVIS, J.J., dissent as to the equitable matter of set-off asserted.
                          ON REHEARING.